 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PATRICK BRADY,                                    No. 2:21-cv-0489 TLN AC P
12                       Plaintiff,
13           v.                                         ORDER
14    SCOTT JONES, et al.,
15                       Defendants.
16

17          Plaintiff, a county inmate proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          Before this court is plaintiff’s motion for a thirty-day extension of time to file a properly

21   completed in forma pauperis application. See ECF No. 14. For the reasons stated below, the

22   motion will be granted.

23          On April 14, 2021, the court ordered plaintiff to file a properly completed in forma

24   pauperis application. ECF No. 7. Thereafter, on May 12, 2021, prior to receiving a new

25   application from plaintiff, the court inadvertently granted plaintiff in forma pauperis status. See

26   ECF No. 10 at 13.

27          The instant motion for an extension of time to file a properly completed in forma pauperis

28   application was filed on May 13, 2021. See ECF No. 14. Because the court inadvertently granted
                                                        1
 1   plaintiff in forma pauperis status prior to receiving a properly completed application (see ECF
 2   No. 10 at 13), plaintiff’s motion will be granted.
 3          An adjustment to the court’s screening order issued May 12, 2021 (ECF No. 10), will be
 4   made accordingly. In addition, because the court assumes that plaintiff will file a proper
 5   application within the time allotted, the court’s order directing the Sacramento County Jail to
 6   assess the filing fee on plaintiff’s trust fund account (see ECF No. 11) will stand at this time.
 7   However, should plaintiff ultimately fail to file a proper in forma pauperis application or, in the
 8   alternative, opt to pay the filing fee, the court will vacate the assessment order.
 9          Accordingly, IT IS HEREBY ORDERED that:
10          1. The Clerk of Court shall send plaintiff another copy of this district’s in forma pauperis
11   application;
12          2. Plaintiff’s motion for an extension of time to file a properly completed in forma
13   pauperis application (ECF No. 14) is GRANTED;
14          3. Within thirty days of the date of this order, plaintiff shall file a properly completed
15   application to proceed in forma pauperis;
16          4. The court’s screening order, issued May 12, 2021 (ECF No. 10), is VACATED IN
17   PART, only to the extent that it inadvertently granted plaintiff in forma pauperis status, and
18          5. The court’s April 12, 2021 order directing the Sacramento County Jail to assess the
19   filing fee on plaintiff’s trust fund account (see ECF No. 11) will stand until further notice.
20   DATED: May 18, 2021.
21

22

23

24

25

26

27

28
                                                          2
